Exhibit 10.8.1

ALASKA AIR GROUP, INC.

2004 LONG-TERM INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Option Agreement”) dated
            , by and between ALASKA AIR GROUP, INC., a Delaware corporation
(“Air Group”), and              (the “Grantee”) evidences the nonqualified stock
option (the “Option”) granted by Air Group to the Grantee as to the number of
shares of Air Group’s Common Stock first set forth below.

 

Number of Shares of Common Stock1:

      Award Date:

Exercise Price per Share1:

   $      Expiration Date1,2:

Vesting1,2 The Option shall become vested as to 25% of the total number of
shares of Common Stock subject to the Option on each of the first, second, third
and fourth anniversaries of the Award Date.

The Option is granted under the Alaska Air Group, Inc. 2004 Long-Term Incentive
Plan (the “Plan”) and subject to the Terms and Conditions of Nonqualified Stock
Option (the “Terms”) attached to this Option Agreement (incorporated herein by
this reference) and to the Plan. The Option has been granted to the Grantee in
addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to the Grantee. Capitalized terms are defined in the Plan
if not defined herein. The parties agree to the terms of the Option set forth
herein. The Grantee acknowledges receipt of a copy of the Terms, the Plan and
the Prospectus for the Plan.

 

GRANTEE    

ALASKA AIR GROUP, INC.

a Delaware Corporation

      By:           William S. Ayer       Chairman, President and CEO        
Co-Mail Code               Home Address               City, State, Zip      

 

1

Subject to adjustment under Section 6 of the Plan

 

2

Subject to early termination under Section 4 of the Terms and Section 13 of the
Plan



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION

 

1. Vesting; Limits on Exercise; Incentive Stock Option Status; Possible
Acceleration.

The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth on the cover page
of this Option Agreement. The Option may be exercised only to the extent the
Option is vested and exercisable.

 

  •  

Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.

 

  •  

No Fractional Shares. Fractional share interests shall be disregarded, but may
be cumulated.

 

  •  

Minimum Exercise. No fewer than 100 shares of Common Stock (subject to
adjustment under Section 6 of the Plan) may be purchased at any one time, unless
the number purchased is the total number at the time exercisable under the
Option.

 

  •  

Nonqualified Stock Option. The Option is a nonqualified stock option and is not,
and shall not be, an incentive stock option within the meaning of Section 422 of
the Code.

Notwithstanding any other provision herein or in the Plan, the Option, to the
extent not then vested, shall become fully vested if (i) the Grantee’s
employment with the Company is terminated by the Company without Cause or by the
Grantee for Good Reason, and (ii) such termination occurs at any time within the
period commencing six (6) months before a Change of Control and ending
twenty-four (24) months after such Change of Control. (For these purposes, the
terms “Cause,” “Change of Control” and “Good Reason” shall have the meanings
ascribed to them in Exhibit A attached hereto.) In the event that, upon the
occurrence of a Change of Control, the Grantee is entitled to accelerated
vesting of the Option pursuant to this paragraph in connection with a
termination of the Grantee’s employment prior to such Change of Control, the
Option, to the extent it had not vested and was cancelled or otherwise
terminated upon or prior to the date of such Change of Control solely as a
result of such termination of employment, shall be reinstated and shall
automatically become fully vested, and the Grantee shall be given a reasonable
opportunity to exercise such accelerated portion of the Option before it
terminates.

 

2. Continuance of Employment/Service Required; No Employment/Service Commitment.

The vesting schedule requires continued employment or service through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Option and the rights and benefits under this Option
Agreement. Employment or service for only a portion of the vesting period, even
if a substantial portion, will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 4 below
or under the Plan.

Nothing contained in this Option Agreement or the Plan constitutes a continued
employment or service commitment by the Company, affects the Grantee’s status,
if he or she is an employee, as an employee at will who is subject to
termination without cause, confers upon the Grantee any right to remain employed
by or in service to the Company, interferes in any way with the right of the
Company at any time to terminate such employment or service, or affects the
right of the Company to increase or decrease the Grantee’s other compensation.



--------------------------------------------------------------------------------

3. Method of Exercise of Option.

The Option shall be exercisable by the delivery to the Secretary of Air Group
(or such other person as the Committee may require pursuant to such
administrative exercise procedures as the Committee may implement from time to
time) of:

 

  •  

a written notice stating the number of shares of Common Stock to be purchased
pursuant to the Option or by the completion of such other administrative
exercise procedures as the Committee may require from time to time,

 

  •  

payment in full for the Exercise Price of the shares to be purchased in cash,
check or by electronic funds transfer to Air Group, or (subject to compliance
with all applicable laws, rules, regulations and listing requirements and
further subject to such rules as the Committee may adopt as to any non-cash
payment) in shares of Common Stock already owned by the Grantee, valued at their
Fair Market Value on the exercise date;

 

  •  

if required by the Committee, any written statements or agreements that the
Committee may deem necessary or desirable to assure compliance with all
applicable legal and accounting requirements; and

 

  •  

satisfaction of the tax withholding provisions of Section 15 of the Plan.

The Committee also may, but is not required to, authorize a non-cash payment
alternative by notice and third party payment in such manner as may be
authorized by the Committee, or, subject to such procedures as the Committee may
adopt, authorize a “cashless exercise” with a third party who provides
simultaneous financing for the purposes of (or who otherwise facilitates) the
exercise of the Option.

 

4. Early Termination of Option.

4.1 Possible Termination of Option upon Certain Corporate Events. The Option is
subject to termination in connection with certain corporate events as provided
in Section 13 of the Plan.

4.2 Termination of Option upon a Termination of Grantee’s Employment or
Services. Subject to earlier termination on the Expiration Date of the Option or
pursuant to Section 4.1 above, if the Grantee ceases to be employed by or ceases
to provide services to the Company, the following rules shall apply (the last
day that the Grantee is employed by or provides services to the Company is
referred to as the Grantee’s “Severance Date”):

 

  •  

other than as expressly provided below in this Section 4.2, the Option (whether
vested or not) shall terminate on the Severance Date;

 

  •  

if the termination of the Grantee’s employment or services is the result of the
Grantee’s Retirement (as defined below), (a) the Option, to the extent not
vested on the Severance Date and scheduled to vest at any time within the
three-year period following the Severance Date, shall become fully vested as of
the Severance Date, (b) the Grantee will have until the date that is three
(3) years after the Grantee’s Severance Date to exercise the Option, provided,
however, that any portion of the Option that becomes vested pursuant to the
foregoing clause (a) shall become exercisable only at such times as such portion
would have otherwise vested pursuant to the original vesting schedule as
provided herein had the Grantee’s employment not terminated, (c) the Option, to
the extent not vested on the Severance Date (after giving effect to the
foregoing clause (a)), shall terminate on the Severance Date, and (d) the
Option,



--------------------------------------------------------------------------------

 

to the extent exercisable at any time during the 3-year period following the
Severance Date and not exercised on or prior to the last day of such period,
shall terminate at the close of business on the last day of the 3-year period;

 

  •  

if the termination of the Grantee’s employment or services is the result of the
Grantee’s death or Total Disability (as defined below), (a) the Option, to the
extent not vested on the Severance Date, shall become fully vested as of the
Severance Date, (b) the Grantee (or his or her beneficiary or personal
representative, as the case may be) will have until the date that is three
(3) years after the Grantee’s Severance Date to exercise the Option, and (c) the
Option, to the extent exercisable for the three-year period following the
Severance Date and not exercised during such period, shall terminate at the
close of business on the last day of the three-year period.

For purposes of the Option, “Retirement” means that, as of the Grantee’s
Severance Date, the Grantee has either (i) attained age 55 with at least five
(5) full years of service with the Company, or (ii) has attained age 60, or
(iii) is a participant in and is entitled to commence a benefit under a
Company-sponsored defined benefit plan and has at least 10 years of service with
the Company. For purposes of the Option, “Total Disability” means a “permanent
and total disability” (within the meaning of Section 22(e)(3) of the Code or as
otherwise determined by the Committee).

In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 4.1. The Committee shall be the
sole judge of whether the Grantee continues to render employment or services for
purposes of this Option Agreement.

 

5. Non-Transferability.

The Option and any other rights of the Grantee under this Option Agreement or
the Plan are nontransferable and exercisable only by the Grantee, except as set
forth in Section 11 of the Plan.

 

6. Notices.

Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to Air Group at its principal office to the attention of
the Secretary, and to the Grantee at the address last reflected on the Company’s
payroll records, or at such other address as either party may hereafter
designate in writing to the other. Any such notice shall be delivered in person
or shall be enclosed in a properly sealed envelope addressed as aforesaid,
registered or certified, and deposited (postage and registry or certification
fee prepaid) in a post office or branch post office regularly maintained by the
United States Government. Any such notice shall be given only when received, but
if the Grantee is no longer employed by the Company, shall be deemed to have
been duly given five business days after the date mailed in accordance with the
foregoing provisions of this Section 6.

 

7. Plan.

The Option and all rights of the Grantee under this Option Agreement are subject
to the terms and conditions of the Plan, incorporated herein by this reference.
The Grantee agrees to be bound by the terms of the Plan and this Option
Agreement. The Grantee acknowledges having read and understanding the Plan, the
Prospectus for the Plan, and this Option Agreement. Unless otherwise expressly
provided in other sections of this Option Agreement, provisions of the Plan that
confer discretionary authority on the Board or the Committee do not and shall
not be deemed to create any rights in the Grantee unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the Board
or the Committee so conferred by appropriate action of the Board or the
Committee under the Plan after the date hereof.



--------------------------------------------------------------------------------

8. Entire Agreement.

This Option Agreement and the Plan together constitute the entire agreement and
supersede all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof. The Plan and this
Option Agreement may be amended pursuant to Section 14 of the Plan. Such
amendment must be in writing and signed by Air Group. Air Group may, however,
unilaterally waive any provision hereof in writing to the extent such waiver
does not adversely affect the interests of the Grantee hereunder, but no such
waiver shall operate as or be construed to be a subsequent waiver of the same
provision or a waiver of any other provision hereof.

 

9. Governing Law.

This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.

 

10. Effect of this Agreement.

Subject to Air Group’s right to terminate the Option pursuant to Section 13 of
the Plan, this Option Agreement shall be assumed by, be binding upon and inure
to the benefit of any successor or successors to Air Group.

 

11. Counterparts.

This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

12. Section Headings.

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

For purposes of the Option, the following terms shall have the meanings set
forth is this Exhibit A.

“Cause” means the occurrence of any of the following:

 

  (i) the Grantee is convicted of, or has pled guilty or nolo contendere to, a
felony (other than traffic related offenses or as a result of vicarious
liability); or

 

  (ii) the Grantee has engaged in acts of fraud, material dishonesty or other
acts of willful misconduct in the course of his or her duties to the Company; or

 

  (iii) the Grantee willfully and repeatedly fails to perform or uphold his or
her duties to the Company; or

 

  (iv) the Grantee willfully fails to comply with reasonable directives of the
Board which are communicated to him or her in writing;

provided, however, that no act or omission by the Grantee shall be deemed to be
“willful” if the Grantee reasonably believed in good faith that such acts or
omissions were in the best interests of the Company.

“Change of Control” means the occurrence of any of the following:

 

  (i) the consummation of:

(A) any consolidation or merger of Air Group in which Air Group is not the
continuing or surviving corporation or pursuant to which shares of common stock
of Air Group would be converted into cash, securities or other property, other
than a merger of Air Group in which the holders of common stock of Air Group
immediately prior to the merger have the same proportionate ownership of common
stock of the surviving corporation immediately after the merger; or

(B) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of Air Group.

 

  (ii) at any time during a period of twenty-four (24) months, fewer than a
majority of the members of the Board are Incumbent Directors. “Incumbent
Directors” means (A) individuals who constitute the Board at the beginning of
such period; and (B) individuals who were nominated or elected by all of, or a
committee composed entirely of, the individuals described in (A); and
(C) individuals who were nominated or elected by individuals described in (B).

 

  (iii)

any Person (meaning any individual, entity or group within the meaning of
Section 13(d)(3) or 14(d) of the Exchange Act) shall, as a result of a tender or
exchange offer, open market purchases, privately-negotiated purchases or
otherwise, become the beneficial owner (within the meaning of Rule 13d-3 under
the Exchange Act), directly or indirectly, of the then-outstanding securities of
Air Group ordinarily (and apart from



--------------------------------------------------------------------------------

 

rights accruing under special circumstances) having the right to vote in the
election of members of the Board (“Voting Securities” to be calculated as
provided in paragraph (d) of Rule 13d-3 in the case of rights to acquire common
stock of Air Group) representing 20% or more of the combined voting power of the
then-outstanding Voting Securities.

 

  (iv) approval by the stockholders of Air Group of any plan or proposal for the
liquidation or dissolution of Air Group.

Unless the Board shall determine otherwise, a Change of Control shall not be
deemed to have occurred by reason of any corporate reorganization, merger,
consolidation, transfer of assets, liquidating distribution or other transaction
entered into solely by and between Air Group and any affiliate thereof, provided
such transaction has been approved by at least two-thirds (2/3) of the Incumbent
Directors (as defined above) then in office and voting.

Notwithstanding the foregoing, in no event shall a transaction or other event
that occurred prior to the date of grant of the Option constitute a Change of
Control, and no Change of Control after the first Change of Control to occur
after the grant date shall be considered for purposes of the Option.

“Good Reason” means, without the Grantee’s express written consent, the
occurrence of any one or more of the following:

 

  (i) a material reduction in the Grantee’s annual base salary;

 

  (ii) a material diminution or reduction of the Grantee’s authority, duties, or
responsibilities;

 

  (iii) a material change in the geographic location at which the Grantee must
perform services; or

 

  (iv) any material breach by the Company of any other provision of this
Agreement;

provided, however, that any such condition shall not constitute “Good Reason”
unless both (x) the Grantee provides written notice to the Company of the
condition claimed to constitute Good Reason within ninety (90) days of the
initial existence of such condition, and (y) the Company fails to remedy such
condition within thirty (30) days of receiving such written notice thereof; and
provided, further, that in all events the termination of the Grantee’s
employment with the Company shall not be treated as a termination for “Good
Reason” unless such termination occurs not more than two (2) years following the
initial existence of the condition claimed to constitute “Good Reason.”